BY ACCEPTING THIS OBLIGATION, THE HOLDER REPRESENTS AND WARRANTS THAT IT IS NOT
A UNITED STATES PERSON (OTHER THAN AN EXEMPT RECIPIENT DESCRIBED IN SEC
6049(B)(4) OF THE INTERNAL REVENUE CODE AND REGULATIONS THEREUNDER) AND THAT IT
IS NOT ACTING FOR OR ON BEHALF OF A UNITES STATES PERSON (OTHER THAN AN EXEMPT
RECIPIENT DESCRIBED IN SEC. 6049(B)(4) OF THE INTERNAL REVENUE CODE AND THE
REGULATIONS THEREUNDER).




REVOLVING NOTE




$1,200,000.00

Issuance Date: as of October 31, 2012

Effective Date: as of November 12, 2012

Due Date: May 12, 2013







FOR VALUE RECEIVED, T. O ENTERTAINMENT, INC., a Colorado corporation, T. O
ENTERTAINMENT, INC., a Japan corporation, T. O  ENTERTAINMENT UNITED KINGDOM
LTD, a United Kingdom corporation, T. O ENTERTAINMENT RUS, LLC, a Russia limited
liability company, and T. O ENTERTAINMENT SINGAPORE PTE LTD, a Singapore
corporation, whose address is 90 Madison Street, Suite 701, Denver, CO 80206
(each of the foregoing hereinafter sometimes individually referred to as a
“Borrower” and all such entities sometimes hereinafter collectively referred to
as “Borrowers”), jointly, severally and collectively, promise to pay to the
order of TCA GLOBAL CREDIT MASTER FUND, LP (hereinafter, together with any
holder hereof, “Lender”), whose address is 1404  Rodman Street, Hollywood,
Florida 33020, on or before May 12, 2013 (the “Revolving Loan Maturity Date”),
the lesser of: (i) ONE MILLION TWO HUNDRED THOUSAND AND NO/100 DOLLARS
($1,200,000.00); or (ii) the aggregate principal amount of all Revolving Loans
outstanding under and pursuant to that certain Credit Agreement dated as of
October 31, 2012, executed by and among Borrowers and Lender, as amended from
time to time (as amended, supplemented or modified from time to time, the
“Credit Agreement”), and made available by Lender to Borrowers at the maturity
or maturities and in the amount or amounts stated on the records of Lender,
together with interest (computed on the actual number of days elapsed on the
basis of a 360 day year) on the aggregate principal amount of all Revolving
Loans outstanding from time to time, as provided in the Credit Agreement.
Capitalized words and phrases not otherwise defined herein shall have the
meanings assigned thereto in the Credit Agreement.




This Revolving Note (“Note”) evidences the Revolving Loans incurred by Borrowers
under and pursuant to the Credit Agreement, to which reference is hereby made
for a statement of the terms and conditions under which the Revolving Loan
Maturity Date or any payment hereon may be accelerated. The holder of this Note
is entitled to all of the benefits and security provided for in the Credit
Agreement and the Security Agreement, of even date herewith, executed by and
between Borrowers and Lender. All Revolving Loans shall be repaid by Borrowers
on the Revolving Loan Maturity Date, unless payable sooner pursuant to the
provisions of the Credit Agreement.




Principal and interest shall be paid to Lender as set forth in the Credit
Agreement, or at such other place as the holder of this Note shall designate in
writing to Borrowers. Each Revolving Loan made by Lender, and all payments on
account of the principal and interest thereof shall be recorded on the books and
records of Lender and the principal balance as shown on such books and records,
or any copy thereof certified by an officer of Lender, shall be rebuttably
presumptive evidence of the principal amount owing hereunder.





1







--------------------------------------------------------------------------------




Except for such notices as may be required under the terms of the Credit
Agreement, each Borrower waives presentment, demand, notice, protest, and all
other demands, or notices, in connection with the delivery, acceptance,
performance, default, or enforcement of this Note, and assents to any extension
or postponement of the time of payment or any other indulgence.




Borrowers shall be solely responsible for the payment of any and all documentary
stamps and other taxes applicable to the full face amount of this Note.




The Revolving Loans evidenced hereby have been made and/or issued and this Note
has been delivered at Lender’s main office set forth above. This Note shall be
governed and construed in accordance with the laws of the State of Nevada, in
which state it shall be performed, and shall be binding upon Borrowers and their
legal representatives, successors, and assigns. Wherever possible, each
provision of the Credit Agreement and this Note shall be interpreted in such
manner as to be effective and valid under applicable law, but if any provision
of the Credit Agreement or this Note shall be prohibited by or be invalid under
such law, such provision shall be severable, and be ineffective to the extent of
such prohibition or invalidity, without invalidating the remaining provisions of
the Credit Agreement or this Note.




Nothing herein contained, nor in any instrument or transaction relating hereto,
shall be construed or so operate as to require Borrowers, or any person liable
for the payment of this Note, to pay interest in an amount or at a rate greater
than the highest rate permissible under applicable law. By acceptance hereof,
Lender hereby warrants and represents to Borrowers that Lender has no intention
of charging a usurious rate of interest. Should any interest or other charges
paid by Borrowers, or any parties liable for the payments made pursuant to this
Note, result in the computation or earning of interest in excess of the highest
rate permissible under applicable law, any and all such excess shall be and the
same is hereby waived by the holder hereof. Lender shall make adjustments in the
Note or Credit Agreement, as applicable, as necessary to ensure that Borrowers
will not be required to pay further interest in excess of the amount permitted
by applicable law. All such excess shall be automatically credited against and
in reduction of the outstanding principal balance. Any portion of such excess
which exceeds the outstanding principal balance shall be paid by the holder
hereof to the Lender and any parties liable for the payment of this Note, it
being the intent of the parties hereto that under no circumstances shall
Borrowers, or any party liable for the payments hereunder, be required to pay
interest in excess of the highest rate permissible under applicable law.




The liability of all Borrowers hereunder shall be joint and several.




THE HOLDER IS A NON-U.S. PERSON AS THAT TERM IS DEFINED IN THE UNITED STATES
INTERNAL REVENUE CODE. IT IS HEREBY AGREED AND UNDERSTOOD THAT THE OBLIGATIONS
HEREUNDER MAY BE SOLD OR RESOLD ONLY TO NON-U.S. PERSONS. THE INTEREST PAYABLE
HEREUNDER IS PAYABLE ONLY OUTSIDE THE UNITED STATES. ANY U.S. PERSON WHO HOLDS
THIS OBLIGATION WILL BE SUBJECT TO LIMITATIONS UNDER THE UNITED STATES INCOME
TAX LAW.








2







--------------------------------------------------------------------------------




IN WITNESS WHEREOF, the Borrower has executed this Note as of the date set forth
above.




BORROWERS:

 

 

 

 

 

T. O ENTERTAINMENT, INC.,

a Colorado corporation

 

T. O ENTERTAINMENT, INC.,

a Japan corporation

 

 

 

By: /s/Takeichi Honda

Name: Takeichi Honda

Title: Chief Executive Officer

 

By: /s/Takeichi Honda

Name: Takeichi Honda

Title: Chief Executive Officer

 

 

 

T. O ENTERTAINMENT UNITED

KINGDOM LTD, a United Kingdom

corporation

 

T. O ENTERTAINMENT RUS, LLC,

a Russia limited liability company

 

 

 

By: /s/Takeichi Honda

Name: Takeichi Honda

Title: Director

 

By: /s/Takeichi Honda

Name: Takeichi Honda

Title: Founder

 

 

 

T. O ENTERTAINMENT SINGAPORE

PTE LTD, a Singapore corporation

 

 

By: /s/Takeichi Honda

Name: Takeichi Honda

Title: Director

 

 








3





